DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewett et al (US 2020/0096599) in view of Hamam et al (US 2016/0189492)
Regarding claim 24, Hewett et al teach a hub device comprised in a backscatter communication system (see Fiugre 2), the hub device comprising: an antenna (see figure 2, Antenna 252); a power amplifier for generating a carrier frequency signal with a carrier frequency for radiating by the antenna (see figure 2, amplifier 212); a power splitter for splitting carrier frequency signal (see figure 2, component 256); and a receiver (see figure 2), wherein the receiver comprises: a band-pass filter configured to filter a backscattered signal received from a backscatter device and generate a filtered signal, wherein the backscattered signal comprises a first and a second data streams modulated on a first and second subcarriers respectively (see figure 2, bandpass filter 254 and paragraph 0079 “FIG. 2, with each copy for each type of device and operating 

Allowable Subject Matter
Claims 11 – 23 and 25 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a multiple subcarriers modulator for a backscatter device comprised in a backscatter communication system, the multiple subcarriers modulator comprising: an antenna switch; an impedance matrix comprising a plurality of impedances; a first modulator configured to generate a first modulated signal by modulating a first data stream with a first subcarrier having a first frequency; a 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633